Citation Nr: 1022091	
Decision Date: 06/15/10    Archive Date: 06/24/10

DOCKET NO.  06-09 229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a lung disability 
other than bronchial asthma, to include as secondary to 
service-connected bronchial asthma.

2.  Entitlement to service connection for a nasal/sinus 
disability.

3.  Whether new and material evidence has been received to 
reopen a claim for service connection for posttraumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1979 to January 
1985, July 1991 to December 1991, December 1995 to September 
1996, and from October 2002 to April 2003.  He had a period 
of active duty for training (ACDUTRA) from June 3 to June 17, 
1989.

These matters come before the Board of Veterans' Appeals 
(Board) from a June 2004 rating decision of the Department of 
Veterans' Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.  In that decision, the RO denied entitlement to 
service connection for a sinus condition and denied the 
Veteran's petition to reopen the claim for service connection 
for PTSD as new and material evidence had not been submitted.  
Jurisdiction over the Veteran's claim was subsequently 
transferred to the RO in Winston-Salem, North Carolina.  

In his February 2006 substantive appeal (VA Form 9), the 
Veteran requested a hearing before a Veterans Law Judge at 
the RO (Travel Board hearing).  This hearing was scheduled 
for November 2009 but the Veteran failed to appear.  He has 
not explained his absence or requested to reschedule the 
hearing.  Thus, his appeal will be processed as if he 
withdrew the hearing request.  38 C.F.R. § 20.704(d) (2009).

In April 2006, the RO granted service connection for 
bronchial asthma.  In his February 2006 VA Form 9, the 
Veteran indicated that he still wished to appeal the issue of 
entitlement to service connection for a lung disability.  The 
Veteran's representative has continued to provide arguments 
concerning entitlement to service connection for a lung 
disability and the issue has been certified to the Board.  
Therefore, the issue of entitlement to service connection for 
a lung disability other than bronchial asthma remains before 
the Board. 
 
The issue of entitlement to dental services has been raised 
by the record, but has not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  Therefore, the Board does not 
have jurisdiction over it, and it is referred to the AOJ for 
appropriate action.  
The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

VA is obliged to provide an examination or obtain a medical 
opinion in a claim for service connection when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service, and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  The threshold for finding 
a link between current disability and service is low.  
Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 
Vet. App. at 83.  The Veteran's reports of a continuity of 
symptomatology can satisfy the requirement for evidence that 
the claimed disability may be related to service. McLendon, 
20 Vet. App. at 83.

The Veteran's private treatment records reveal that he has 
been diagnosed as having a current nasal/sinus disability.  
For example, an April 2004 medical evaluation board summary 
from the Landstuhl Regional Medical Center (Landstuhl) 
indicated a diagnosis of allergic rhinitis.

The Veteran's service treatment records indicate that he was 
treated for nasal/sinus symptoms in service.  For example, an 
April 1981 service treatment record reveals that he was 
treated for nasal congestion, rhinorrhea, and a sinus 
headache.  Also, on numerous occasions during his various 
periods of active duty service following his April 1981 
treatment he experienced symptoms such as nasal congestion, 
post nasal drainage, and nosebleeds.  Diagnoses of vasomotor 
rhinitis, an infected right septal wall bleed, and an upper 
respiratory infection were provided.  Therefore, there is 
evidence of a current nasal/sinus disability and in-service 
nasal/sinus symptoms.

Furthermore, the Veteran's VA and private treatment records 
dated from March 1993 to April 2004 indicate that he has 
experienced a long history of nasal/sinus congestion and 
drainage and has been diagnosed as having sinusitis, a sinus 
infection, and allergic rhinitis.  Given this evidence and 
the low threshold for finding a possible association between 
a current disability and service, the evidence indicates that 
the Veteran's current nasal/sinus disability may be 
associated with his service. 

As there is evidence of a current nasal/sinus disability, in-
service nasal/sinus conditions, and a long history of 
nasal/sinus symptoms indicating the Veteran's current 
nasal/sinus disability may be related to the in-service 
nasal/sinus conditions, VA's duty to obtain an examination as 
to the etiology of the Veteran's nasal/sinus disability is 
triggered.  Such an examination is needed to obtain a medical 
opinion as to the relationship of the current nasal/sinus 
disability to service.   

As for the claim for service connection for a lung disability 
other than bronchial asthma, Dr. Geeren's May 2003 
examination report and an October 2003 allergy consultation 
report from Landstuhl indicate that the Veteran has been 
diagnosed as having suspected asthmoid bronchitis and 
possible reactive airways dysfunction syndrome.

Furthermore, an April 2003 service treatment record reveals 
that the Veteran had an asthma attack due to an upper 
respiratory infection while serving in Kosovo and was 
diagnosed as having suspected asthmoid bronchitis.  Given 
this evidence and the low threshold for finding a possible 
association between a current disability and service, the 
evidence indicates that the Veteran may have a current lung 
disability other than bronchial asthma that may be associated 
with his service or his service-connected bronchial asthma.  
Thus, VA's duty to obtain an examination as to the nature and 
etiology of any current lung disability other than bronchial 
asthma is triggered.  Such an examination is needed to obtain 
a medical opinion as to the relationship of any current lung 
disability other than bronchial asthma to service.   

The VCAA requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate his claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  The VCAA's duty to assist includes a duty 
to help a claimant obtain records relevant to his claim, 
whether or not the records are in Federal custody.  38 C.F.R. 
§ 3.159(c)(4).  

In his February 2006 VA Form 9, the Veteran alluded to the 
fact that he had received treatment at the "VA clinic" in 
Kansas City, Missouri for PTSD following the Gulf War.  There 
is no indication that the Veteran's records from this 
facility have been requested.  

As VA is on notice that there may be additional VA treatment 
records that may be applicable to the Veteran's claim and 
because these records may be of use in deciding the claim, 
these records are relevant and an attempt to obtain them 
should be made.  38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 
2 Vet. App. 611 (1992).

Although the Veteran's June 2003 claim for service connection 
for a nervous condition has only been adjudicated as a 
petition to reopen the previously denied claim for service 
connection for PTSD, the United States Court of Appeals for 
Veterans Claims (Court) has held that when a claimant makes a 
claim, he is seeking service connection for symptoms 
regardless of how those symptoms are diagnosed or labeled.  
Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Thus, the 
Veteran's claim is more properly characterized as a claim for 
service connection for a psychiatric disability, to include 
PTSD.

The issue of entitlement to service connection for a 
psychiatric disability other than PTSD has not yet been 
adjudicated and the issue of whether new and material 
evidence has been received to reopen a claim for service 
connection for PTSD is inextricably intertwined with the 
issue of entitlement to service connection for a psychiatric 
disability other than PTSD.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims 
file all records of the Veteran's 
treatment for a psychiatric disability 
from the VA facility identified by the 
Veteran in his February 2006 VA Form 9.

All attempts to obtain these records 
should be documented.  If these records 
are unavailable, this should also be 
documented.

2.  After any additional treatment 
records pertaining to treatment for a 
psychiatric disability have been obtained 
and associated with the Veteran's claims 
file, the AOJ should adjudicate the claim 
for service connection for a psychiatric 
disability other than PTSD.  

3.  Schedule the Veteran for a VA 
examination to determine the etiology of 
his current nasal/sinus disability.  All 
indicated tests and studies should be 
conducted.

The claims folder, including this remand, 
must be sent to the examiner for review; 
consideration of such should be reflected 
in the completed examination report or in 
an addendum.

The examiner should opine as to whether 
it is at least as likely as not (50 
percent probability or more) that the 
Veteran's current nasal/sinus disability 
had its onset in service, is related to 
his in-service nasal/sinus symptoms, or 
is otherwise the result of a disease or 
injury in service.  

The examiner must provide a rationale for 
each opinion. If the examiner is unable 
to provide an opinion without resort to 
speculation, he or she should explain why 
this is so and what, if any, additional 
evidence would be necessary before an 
opinion could be rendered.

The examiner is advised that the Veteran 
is competent to report his symptoms and 
history; and such reports must be 
considered in formulating any opinions.

4.  Schedule the Veteran for a VA 
examination to 
determine the nature and etiology of any 
current 
lung disability other than bronchial 
asthma.  All indicated tests and studies 
should be conducted.

The claims folder, including this remand, 
must be sent to the examiner for review; 
consideration of such should be reflected 
in the completed examination report or in 
an addendum.

The examiner should opine as to whether 
it is at least as likely as not (50 
percent probability or more) that any 
current lung disability other than 
bronchial asthma had its onset in service 
or is otherwise the result of a disease 
or injury in service.  

The examiner should also opine as to 
whether it is at least as likely as not 
(50 percent probability or more) that any 
current lung disability other than 
bronchial asthma was either caused or 
aggravated by the Veteran's service-
connected bronchial asthma.

The examiner must provide a rationale for 
each opinion. If the examiner is unable 
to provide an opinion without resort to 
speculation, he or she should explain why 
this is so and what, if any, additional 
evidence would be necessary before an 
opinion could be rendered.
The examiner is advised that the Veteran 
is competent to report his symptoms and 
history, and such reports must be 
considered in formulating any opinions.

5.  The AOJ should review the examination 
reports to ensure that they contain the 
information requested in this remand and 
are otherwise complete.

6.  If any benefit on appeal remains 
denied, the AOJ should issue a 
supplemental statement of the case. 
Thereafter, the case should be returned 
to the Board, if in order. 

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



